887 F.2d 1095
13 U.S.P.Q.2d 1576
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.GRASSHOPPER MANUFACTURING COMPANY LIMITED, Appellant,v.The KEDS CORPORATION, Appellee.
No. 89-1355.
United States Court of Appeals, Federal Circuit.
Sept. 14, 1989.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and MICHEL, Circuit Judge.
NIES, Circuit Judge.

DECISION

1
Grasshopper Manufacturing Company Limited appeals from the decision of the United States Patent and Trademark Office Trademark Trial and Appeal Board, dated January 11, 1989, sustaining The Keds Corporation's opposition No. 73,140 to Grasshopper's registration of the term GRASSHOPPER (and design) for babies' and children's clothing, application Serial No. 506,633, filed November 1, 1984.  Having reviewed the board's opinion and the record, we discern no legal or factual error and agree with the board that Keds carried its burden of proving likelihood of confusion.  Accordingly, we affirm on the basis of the board's opinion.